Citation Nr: 1135712	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  05-10 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 Regional Office (RO) in Philadelphia, Pennsylvania rating decision, which denied the claim on appeal.

The Board notes the Veteran requested a Board hearing in his March 2005 substantive appeal, but withdrew the hearing request in July 2006 and requested that the matter be sent directly to the Board for review.

The Veteran's claim was remanded in September 2009 for additional development.  The requested development having been completed, the matter again is before the Board.

Based on statements of the Veteran and his representative, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled), the Veteran's claim for service connection for PTSD has been recharacterized as noted above.


FINDINGS OF FACT

1.  The most probative medical evidence of record reveals that the Veteran does not have PTSD.

2.  The Veteran's other diagnosed psychiatric disabilities, including depressive disorder not otherwise specified, anxiety, and personality disorder, are not shown to be etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in September 2004 and March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The March 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary to establish entitlement to service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Board notes that several 2004 VA treatment records indicate that the Veteran had applied for benefits from the Social Security Administration (SSA) and that his first application had been denied and his second application was pending.  As the Veteran only received VA treatment and he did not indicate that his claim was for disability based on PTSD or other psychiatric problems, it does not appear that there are any SSA records relevant to the current claim that are not already of record.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  While the Board notes that it is unclear whether the second application was denied, the Board finds it extremely significant that the Veteran was working full time during the period he was applying for SSA benefits.  As such, there is no indication that any records from SSA would be relevant to the claim on appeal.  All other records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  Furthermore, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  In this case, the Board notes that the Veteran was provided a VA examination in January 2011.  At that time, the examiner did not diagnose the Veteran with PTSD, concluding that he did not meet the DSM-IV criteria.  The examiner diagnosed depressive disorder not otherwise specified, but concluded that it was less likely as not that his depression was caused by his military experience, but more likely than not resulting from other stressors over the years.  As will be discussed in greater detail below, the examiner's opinions were based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and an objective psychiatric examination.  The Board, therefore, finds the January 2011 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the January 2011 VA examination, request for additional VA treatment records, multiple attempts to verify the Veteran's reported stressors, and a formal determination by the RO that the Veteran's reported stressors could not be verified, the Board finds that there has been substantial compliance with its September 2009 remand directives to the extent possible under the circumstances.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, PTSD, depression, anxiety, and personality disorders are not classified as psychoses and, therefore, service connection for any of the foregoing may not be granted on a presumptive basis.  

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg.  41092 (July 15, 2010).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

The Veteran contends that he has PTSD as the result of his active duty service.  Specifically, the Veteran reports that in July or August 1969 the Veteran witnessed a truck back over a fellow service member in Tan My, Vietnam.  The Veteran claims to have held the man as he died.  In addition, the Veteran asserts that while stationed in Phy Bai, Vietnam he was required to shoot at others while on guard duty.

The Veteran's service treatment records do not indicate any complaints, treatment, or diagnoses of PTSD or other psychiatric disorder, including both his March 1968 enlistment examination and September 1969 separation examination.  

After service, VA treatment records from December 1999 indicate a past medical history of bipolar disorder.  In July 2001, the Veteran was assessed with anxiety and depression.  In August 2002, the Veteran was diagnosed with a personality disorder.  Over time the Veteran has received regular treatment from the VA for various diagnosed psychiatric conditions.  The most recent diagnoses of record consistently are for depressive disorder not otherwise specified that alternately has been related to medical and/or family issues.  There is no evidence in the VA treatment records that the Veteran has been diagnosed with PTSD.

The Veteran was afforded a VA examination in January 2011.  The examiner noted that the claims file and medical records were reviewed.  The examiner observed that the Veteran did not seek treatment for psychiatric problems in service or after service until January 2000, where he was initially diagnosed with major depressive disorder.  The diagnosis of depression continued and in 2002 an additional diagnosis of personality disorder not otherwise specified was added.  The examiner confirmed that no prior diagnosis of PTSD had been made and that the Veteran's treatment was focused on anger problems and current stressors.  Following an extensive examination, the examiner concluded that while the Veteran endorsed a number of PTSD symptoms, including reexperiencing, avoidant, and hyperarousal symptoms, he did not meet the criteria for a diagnosis of PTSD because his condition did not cause significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner felt the symptoms expressed were attributable to the non-verified stressor of witnessing the death of a fellow service member and not due to fear of hostile military or terrorist activity.  The examining psychiatrist concluded that the appropriate diagnosis was depression not otherwise specified, which she noted corresponded to the primary diagnosis of the Veteran's regular treatment providers.  As to etiology, the examiner concluded that it was less likely as not that his depression was caused by his military experience, but more likely than not resulting from other stressors over the years.  In addition, the examiner noted that the Veteran also had a diagnosis of a personality disorder and it was not uncommon for individuals with chronic personality disorders also to have problems with depression.  



PTSD

With respect to the Veteran's claim for entitlement to service connection for PTSD, the September 2009 Board remand directed the RO to attempt to verify the claimed stressor in Tan My.  The RO contacted the Veteran regarding the name of the deceased service member.  The Veteran responded that he was unable to locate the letters he had sent his parents from Vietnam containing that information and was otherwise unable to recall the service member's name or the precise time and location of the incident.  Nevertheless, the RO contacted multiple agencies in an attempt to verify the Veteran's stressor, including the Defense Personnel Records Information Retrieval System (DPRIS), the Naval Safety Center, and the Naval History and Heritage Command.  The response from each agency was negative.  The DPRIS obtained documents from multiple Navy sources, none of which confirmed the incident described by the Veteran.  A formal finding of an inability to verify the Veteran's stressors was made in July 2011.  As such, the Veteran's reported stressor is not confirmed.  

Even were the Board to conclude that the Veteran's stressor was confirmed, however, the Veteran's claim for entitlement to service connection for PTSD fails because he does not have a current diagnosis of the claimed disorder.  

The Board finds the conclusions reached in the January 2011 VA examination report that the Veteran does not meet the criteria for a diagnosis of PTSD to be the most probative of record.  In that regard, the Board notes that the examiner specifically reviewed and considered all the Veteran's claimed stressors and reported symptoms.  The psychiatrist gave a detailed rationale for the expressed opinion.  The Board finds the opinions expressed to be credible and probative.  The VA examination report was based on an interview of the Veteran, review of the claims file and medical records, his reported medical history and current symptomatology, appropriate diagnostic testing, and objective psychiatric examination.  The psychiatrist's conclusions are fully explained and consistent with the evidence of record.  Furthermore, the Board finds that the psychiatrist's determination that a diagnosis of PTSD was not warranted was a definitive conclusion and not speculative or conjectural in nature.

The Board also has considered the Veteran's contentions that he has PTSD as a result of his military service.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of psychiatric symptoms, such as depression, anxiety, and others.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   However, in most cases, the Veteran is not competent to render a diagnosis of a complex medical disability or an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making a complex psychiatric diagnosis of PTSD or to render complex medical conclusions, such as a link between any current psychiatric disability and some incident of his military service.  As such, the Board ascribes far more weight to the conclusions of multiple VA psychiatrists, including the January 2011 VA examiner, who concluded that a diagnosis of PTSD was not warranted in the Veteran's case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a current diagnosis of PTSD during any period of his appeal.  Indeed, as noted above, the record reflects that the January 2011 VA examiner expressly found that the Veteran did not meet all criteria for a diagnosis of PTSD.  This conclusion is supported by the VA treatment record, which includes no diagnosis of PTSD.  Therefore, the Board finds that the competent medical evidence of record does not show the Veteran to have PTSD, and there may be no service connection for the claimed disability.

Other Diagnosed Psychiatric Disorders

In addition, as noted above, the Board is cognizant that the Veteran's claim of entitlement to service connection for PTSD encompasses all of his psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As noted, the Veteran also has been diagnosed with multiple disorders, including bipolar disorder, depression, anxiety, and personality disorder.  

Initially, the Board notes that personality disorders are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 (2010).  Service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole establishes that the conditions in question were incurred or aggravated during service.  VAOPGCPREC 82-90 (July 18, 1990).  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  See VAOPGCPREC 82-90; 38 C.F.R. § 4.127 (2010).  In this case, however, there is no credible suggestion or allegation that the Veteran's diagnosed personality disorder was subject to a superimposed disease or injury or otherwise aggravated by service.  In that regard, the Veteran did not seek treatment for psychiatric problems in service or otherwise report psychiatric problems during service.  Since service, no medical professional has determined that the Veteran's personality disorder was aggravated or subject to a superimposed disease or injury in service.  As such, service connection for the Veteran's personality disorder is not warranted.

With regards to the Veteran's other diagnosed psychiatric disorders, the Board acknowledges that regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d).  In that regard, the record is negative for any complaints or findings of any psychiatric disorder in service, or of any psychosis having manifested within one year of separation.  In addition, although the Veteran has identified several in-service stressors that he believes led to PTSD, there is no credible lay evidence of actual psychiatric symptomatology manifested while he was on active duty.  The Veteran explicitly denied any history of nightmares, depression, excessive worry, nervous trouble, or difficulty sleeping at the time of his separation examination.  The evidence does not indicate that the Veteran sought treatment for psychiatric problems for multiple decades after service and when he did initially seek treatment the primary basis was for depression regarding personal problems and issues related to health problems, including seizures.  Thus, to any extent the Veteran now claims to have experienced psychiatric problems beginning in service, the Board finds the Veteran's contemporaneous statements significantly more credible and probative than statements made multiple decades after service and in furtherance of a claim for disability benefits.  

No medical professional has linked the Veteran's psychiatric disorders to his military service.  Indeed, the January 2011 VA examiner specifically determined that the Veteran's depression was unrelated to his military service, but more likely related to ongoing personal stressors.  VA treatment records support such a determination, as over the years multiple records have attributed the Veteran's depression to family or health concerns.  The Board has considered the diagnoses of various psychiatric disorders in the treatment records.  Again, none of the diagnoses relate the Veteran's disability to his military service.  

As there is no competent evidence otherwise linking any current psychiatric disorder, the Board finds that the preponderance of the evidence is against granting service connection for any other psychiatric disorder.


In summary, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application. There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


